Citation Nr: 1025037	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability as 
defined by VA regulations.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAWS

1.  Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The instant claim arises, in part, from the denial of entitlement 
to service connection for tinnitus.  The Veteran's claim for 
service connection for tinnitus has been granted herein.  As 
such, any deficiencies with regard to VCAA for this issue are 
harmless and non-prejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in May 2006, prior 
to the initial adjudication of his claim, informed the Veteran of 
the information necessary to substantiate his claim for service 
connection for hearing loss.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The letter also 
contained information regarding the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the whether the Veteran had a current 
diagnosis of hearing loss, if so, to determine the etiology 
thereof, in January 2007.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  

Although the Veteran, on his VA Form 9, maintained that testing 
was performed on a machine with "doubtful calibration by an 
individual that was not hearing conservation trained," there is 
no evidence that the Veteran's VA examination was, in any way, 
inaccurate or inadequate.  Further, the Veteran has not provided 
any evidence of hearing loss to a higher degree than that noted 
during the examination, so there is no evidence within the record 
to suggest that the examiner was in error.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination with respect to this issue has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report is 
thorough and supported by the record.  The examination noted 
above is therefore adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).





II.  Service connection

In this case, the Veteran claims that he suffers from bilateral 
hearing loss and tinnitus as a result of exposure to acoustic 
trauma during his period of active service.  See VA examination 
report, January 2007.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2009).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2009).

At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral, mild to moderate, sensorineural hearing 
loss.  See VA examination report, January 2007.  However, as 
explained in greater detail below, the Veteran's hearing loss 
does not meet the requirements of 38 C.F.R. § 3.385.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of bilateral 
hearing loss or tinnitus.  There is no diagnosis of hearing loss, 
or complaints of reduced hearing capacity, within his service 
treatment records.  

Service treatment records include a January 1963 enlistment 
examination that revealed the Veteran's hearing to be 15/15 for 
whispered and spoken voice.  A 


February 1963 audiogram showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-10(0)
-5(5)
-5(0)
LEFT
-10(5)
-10(0)
-10(0)
0(10)
-5(0)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization - American 
National Standards Institute ("ISO- ANSI").  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures on the 
right in each column in parentheses. 

On separation in December 1965, the Veteran checked "No" to 
"ear trouble."  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
N/A
0(5)
LEFT
0(15)
0(10)
0(10)
N/A
0(5)

See VA Standards Form 88 and 89, December 9, 1965.

Service personnel records indicate that the Veteran served in an 
artillery unit.  These records indicate that the Veteran was a 
canoneer and served as a field artillery and intelligence 
assistant.  

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in January 
2007.  The examiner noted a review of the claims file.  The 
Veteran reported military noise exposure consisting of artillery 
fire without hearing protection.  He also reported working as a 
drill operator for 4-5 years following service and then spent 35 
years as a plumber.  Recreational noise exposure was denied.

At the time of the examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
25
LEFT
15
15
15
25
20

At the time of the examination, while puretone air and bone 
conduction thresholds revealed mild to moderate sensorineural 
hearing loss bilaterally, testing revealed that the Veteran's 
bilateral hearing loss did not meet the level of disability under 
38 C.F.R. § 3.385.  Speech recognition scores of 98 percent in 
the right ear and 94 percent in the left were recorded.  The 
examiner opined that the Veteran's bilateral hearing loss and 
tinnitus were less likely than not related to the Veteran's 
period of active duty.  In support of this opinion, the examiner 
noted that the Veteran's separation audiogram documented normal 
hearing, and that he only complained of hearing problems within 
the last 5-10 years.  See VA examination report, January 2007.

With regard to tinnitus, however, the Veteran disputes the VA 
examiner's opinion.  The Veteran contends that he told the 
examiner that he experienced tinnitus during service, and ever 
since, but that it had worsened in the past 5-10 years.  The VA 
examination report confirms that this history was provided by the 
Veteran.

As to the Veteran's assertions that his tinnitus is causally 
related to his period of active service, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held that 
lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service noise exposure, a 
decrease in hearing, and ringing in the ears.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the 
Veteran can attest to decreased hearing, or increased ringing in 
the ears, over time.  Therefore, as a lay person, although he has 
not been shown to be capable of making medical conclusions with 
regard to the etiology of any currently-diagnosed hearing loss, 
he is competent to report the onset of tinnitus.  As such, thus, 
his statements with regard to tinnitus are competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, the 
Veteran has not been shown to be competent to establish an 
etiological nexus between any current hearing loss and his 
exposure to noise during his period of active duty.

Further, in order to establish service connection, the Veteran 
must have a current hearing loss disability as defined by VA. See 
Hensley. The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetic v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran has the disability for which benefits 
are being claimed.  Thus, while the presence of in-service 
acoustic trauma appears to be documented in the record, the 
audiometric test scores of record do not reflect a degree of 
severity of bilateral hearing loss to constitute a "current" 
disability as defined by VA. 38 C.F.R. § 3.385.  See also Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992) (prohibiting the award of 
service connection for hearing loss where audiometric test scores 
are within the established limit).  Thus, service connection for 
bilateral hearing loss cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The preponderance is against the 
Veteran's claim for entitlement to service connection for hearing 
loss, and therefore his claim for service connection must be 
denied.

With regard to the Veteran's tinnitus claim, however, the Board 
has determined that the Veteran is competent to report the onset 
of his disorder.  The Veteran's reports that he has experienced 
tinnitus since separation from service may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau; see also 
Buchanan.  Tinnitus is, by definition "a noise in the ears, such 
as ringing, buzzing, roaring, or clicking. It is usually 
subjective in type."  See Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  Because tinnitus is 
"subjective," its existence is generally determined by whether or 
not the veteran claims to experience it.  For VA purposes, 
tinnitus has been specifically found to be a disorder with 
symptoms that can be identified through lay observation alone.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to 
medical etiology or render medical opinions, symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Barr v. Nicholson; see also Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997); see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence 
establishing a nexus between the Veteran's complaints of 
continuous symptoms and his current tinnitus.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).  In fact, the VA examiner 
found that the Veteran's tinnitus was not likely related to his 
military service.  However, lay evidence may serve as such a 
nexus when a lay person's observation is competent.  Although the 
recent January 2007 VA examiner did not relate the Veteran's 
tinnitus to his in-service acoustic trauma, based on the 
Veteran's recent assertions as well as the inherently subjective 
nature of tinnitus symptomatology and his likely exposure to 
acoustic trauma in service, the Board finds that at the very 
least, there exists an approximate balance of evidence for and 
against the Veteran's tinnitus claim.  When the evidence for and 
against the claim is in relative equipoise, by law, the Board 
must resolve all reasonable doubt in favor of the appellant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of service connection for tinnitus 
is warranted. 


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


